DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of Claims 1-15 is the inclusion of the limitations a linear scale, fixed to one of the slider and the second slider, and a sensor, fixed to the other of the slider and the second slider; wherein the second slider transfer mechanism transfers the second slider in relation to the support member and the slider; and subsequently, while the second slider is kept in a state of being stopped, the slider transfer mechanism transfers the slider in relation to the support member and the second slider.  It is these . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2020/0269618 discloses a recording device includes a medium support portion, a recording head configured to eject a liquid toward a medium supported by the medium support portion, a gantry that includes the recording head and is configured to move relative to the medium support portion in a Y-axis direction, a first linear scale attached to a first attachment member, a first encoder configured to read markings of the first linear scale while moving, together with the gantry, relative to the medium support portion in the Y-axis direction to detect a displacement of the gantry, and a length adjustment unit configured to adjust a length of the first linear scale attached to the first attachment member, by adjusting a tension in the Y-axis direction applied to the first linear scale. See abstract.
	USP 10,040,302 discloses a pinion gear is coaxially attached to vicinity of an end of an inner bar.  The pinion gear is engaged with a rack gear and rotates in response to upward and downward movements of the tension bar.  When the pinion rotates, the inner bar correspondingly rotates.  The inner bar and an outer bar, which is a tension 
	US Pub. 2012/0182336 discloses a printer is provided to improve the conveying accuracy of a Y-bar, thus improving printed image quality.  The printer includes the Y-bar that extends in a first direction above a flatbed on which a medium is mounted, holds an ink droplet ejecting head unit so that the head unit is movable in the first direction, and is held so as to be movable with respect to the flatbed in a second direction perpendicular to the first direction.  The printer includes a drive mechanism that conveys the Y-bar in the second direction, a drive control device that carries out a drive control of the drive mechanism, and a measuring device that directly measures an amount of movement of the Y-bar with respect to the flatbed.  The drive control device corrects controlled variables of the drive mechanism based on the amount of movement of the Y-bar measured by the measuring device. See abstract.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853